Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
1.	The application of Wei et al. for the "METHODS AND INFRASTRUCTURE EQUIPMENT" filed 09/24/2020 has been examined.  This application is a national stage entry of PCT/EP2019/056003, International Filing Date: 03/11/2019 and claims foreign priority to 18164439.4, filed 03/27/2018 in EPO.  The preliminary amendment filed 09/24/2020 has been entered and made of record.  Claims 1-16 are pending in the present application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.

	
	Claim Rejections - 35 USC § 112
3.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1, 15, 16 recite the limitation “the first relay node infrastructure equipment receives the uplink data from the first communications device” and “the uplink data is
transmitted by the second relay node infrastructure equipment”.  It is not clear why the uplink data is transmitted by the second relay node infrastructure equipment, given the first relay node infrastructure equipment has already received it from the first communications device, i.e. what is the technical effect that this brings. Nor is it clear how the second relay node infrastructure equipment has received the uplink data.  Appropriate correction is required. 
	Claims 1, 15, 16 recite the limitation “the first relay node infrastructure equipment determines allocation of first set of communications resources, for a second relay node
infrastructure equipment”.  However the claim does not show the relation between the first and second relay node infrastructure equipment. That is, whether they are connected in-line, or otherwise independent of each other. Similarly for the third relay node infrastructure equipment introduces in claim 3.  Appropriate correction is required.
Claim 1 recites the limitation “transmitting the uplink data from…”.  It’s not clear to where the uplink data is transmitted.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have

skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.      This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

7.         Claims 1-10, 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Einhaus et al. (US#8,483,734) in view of Kim (US#2020/0337000).
Regarding claim 1, the references disclose a novel method and system for allocation of communications resources for the transmission of data on a wireless backhaul communications link, according to the essential features of the claims.  Einhaus et al. (US#8,483,734) discloses a method of operating an infrastructure equipment of a wireless communications network, comprising: determining an allocation of a first set of communications resources by the infrastructure equipment acting as a first relay node for another infrastructure equipment acting as a second relay node, the communications resources for transmitting uplink data from a first communica tions device to an infrastructure equipment connected to a core network part of the Col. 5 line 64 – Col. 6 line 20: see figs 1-2, decentralized distribution of radio resources: AP communicates to RN1 the subcarriers available for RN1 to communicate with RN2, and RN1 communicates to RN2 the subcarriers available for RN2 to communicate with MS; and Col. 6 line 63 – Col. 7 line 14, see figs 1-2 centralized distribution of radio resources: AP decides on allocation of radio resources, AP communicates to RN1 the subcarriers available for RN1 to communicate with RN2, and the subcarriers available for RN2 to communicate with MS; RN1 then informs RN2 of the radio resources for RN2), transmitting an indication of the first set of communications resources to the other infrastructure equipment acting as the second relay node (see Figs. 1-2; Col. 5 line 64 – Col. 6 line 20 & Col. 6 line 63 – Col. 7 line 14); receiving the uplink data from the first communications device, the uplink data having been transmitted by the other infrastructure equipment acting as the second relay node using the first set of communications resources (Col. 5; lines 49-63); and transmitting the uplink data from the first communications device using a second set of communications resources different from the first set of communications resources (See Fig. 2; Col. 2, lines 49-56 & Col. 6, lines 15-20: different carrier allocated for each hop).
However, Einhaus et al. does not disclose expressly the infrastructure equipment acting as the donor node.  In the same field of endeavor, Kim (US#2020/0337000) teaches in Fig. 1 a block diagram illustrated a wireless communication system, in which the base station 110 and the base station 130 may perform wireless backhaul communication via wireless backhaul para [0055]-[0059]). 
Regarding claim 2, the reference further teaches wherein receiving an indication of a portion of the donor set of communications resources, the portion of the donor set of communications resources comprising the first set of communications resources and the second set of communications resources, wherein the determining the allocation of the first set of communications resources is in response to receiving the indication of the portion of the donor set of communications resources (Eihaus et al: Col. 6, line 63 – Col. 7, line 14).
Regarding claim 3, the reference further teaches wherein determining an allocation of a third set of communications resources by the infrastructure equipment acting as the first relay node for another infrastructure equipment acting as a third relay node, the communications resources for transmitting uplink data from a second communications device to the infrastructure equipment acting as the donor node, and transmitting an indication of the third set of communications resources to the infrastructure equipment acting as the third relay node, wherein the portion of the donor set of communications resources comprises the third set of communications resources (Eihaus et al: Col. 3, lines 39-48 & Col. 6, lines 34-56: three hops).
Eihaus et al: Col. 6, line 63 – Col. 7, line 14).
Regarding claim 5, the reference further teaches wherein the indication of the first set of communications resources is transmitted by the infrastructure equipment acting as the donor node (Eihaus et al: Col. 6, line 63 – Col. 7, line 14).
Regarding claim 6, the reference further teaches wherein before receiving the uplink data, transmitting to the other infrastructure equipment acting as the second relay node an activation indication, the activation indication indicating that at least a portion of the first set of communications resources may be used for the transmission of the uplink data by the other infrastructure equipment acting as the second relay node (Eihaus et al: Col. 6; lines 34-56: subset of subcarriers, allocation here implies may be used,  i.e, an activation).
Regarding claim 7, the reference further teaches wherein the indication of the allocation of the first set of communications resources is transmitted in a radio resource control, RRC message (Kim: see Fig. 19; para [0350]: The TTA list may be transmitted via at least one of PDCCH, MAC CE, RRC, and RLC).
Regarding claim 8, the reference further teaches wherein the indication of the allocation of the first set of communications resources 1s transmitted in a control signaling message transmitted on a Physical Downlink Control Channel (Kim: see Fig. 5; para [0092]: transmit information corresponding to a physical downlink control channel (PDCCH) to a terminal).
Kim: Fig. 5; para [0094]-[0095]).
Regarding claim 10, the reference further teaches wherein the first set of communications resources is allocated for contention-based access among a plurality of infrastructure equipment including the infrastructure equipment acting as the second relay node (Eihaus et al: Col. 5; lines 32-48 & Col. 7, lines 26-35: CSMA/CA).
Regarding claims 15, 16, they are method claims and have the same subject matter, limitations corresponding to the method claim 1 examined above.  Therefore, claims 15, 16 are analyzed and rejected as previously discussed with respect to claim 1.
One skilled in the art would have recognized the need for effectively and efficiently allocating UL resources of a terminal utilizing multi-hop relay/wireless backhaul in cellular communication network, and would have applied Kim’s device to perform backhaul communications into Eihaus’s resource allocation in multi-hop relay network.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Kim’s device and method for performing wireless backhaul communication in wireless communication system into Einhaus’s dynamic allocation of radio resources in a multicarrier communication system with the motivation being to provide a method and system for transmission of data on wireless backhaul communication link in wireless communications.
Allowable Subject Matter
8.	Claims 11-14 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.        The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein determining an allocation of a fourth set of communications resources by the infrastructure equipment acting as a first relay node for a plurality of infrastructure equipment including the infrastructure equipment acting as the second relay node for contention-based access, transmitting an indication of the fourth set of communications resources to the plurality of infrastructure equipment; receiving from the infrastructure equipment acting as the second relay node a request, the request transmitted using the fourth set of communications resources, wherein the determining the allocation of the first set of communications resources is in response to the receiving the request; wherein determining at least one of a traffic demand, a network load, and a radio condition associated with a wireless access interface repeating the steps of determining the allocation of the first set of communications resources and transmitting the indication of the first set of communications resources to the other infrastructure equipment acting as the second relay node, wherein the allocation of the first set of communications resources is determined at least in
part based on the determined at least one of the traffic demand, the network load, and the
radio condition associated with the wireless access interface. sources is in response to the receiving the request; wherein transmitting to the other infrastructure equipment acting as the second relay node an indication of a candidate request communications resource, the candidate request communications resource for initiating a procedure to request the allocation of communications resources for the transmission of the uplink data via a candidate infrastructure equipment acting as a fourth relay node wherein the candidate request communications resource comprises at least one of a reserved preamble for use on a random access channel or an uplink grant of communications resources for the transmission of a request to the candidate infrastructure equipment; wherein receiving from the other infrastructure equipment acting as the second relay node an indication of a request, the indication having been transmitted using the first set of communications resources, wherein the request is for a modification of a route or a request for an allocation of communications resources for the transmission of the uplink data from the first communications device, as specifically recited in the claims 11-14.  
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Hampel et al. (US#10,264,612) is cited to show discovering of controller function for wireless backhaul using cellular radio access technology.

The Martin (US#2019/0306777) shows terminal device, method and system for coordinating relay node access in a wireless telecommunications system.
The Martin (US#10,349,334) shows terminal device, method and system for coordinating relay node access in a wireless telecommunications system.
The Martin et al. (US#10,136,466) shows communication device, infrastructure equipment, mobile communication network and methods.
The Palanki et al. (US#2010/0167743) shows centralized control of relay operation.
The Chen et al. (US#10,856,266) shows method for realizing device to device communication relay selection, network control node, and user equipment.
The Chang et al. (US#8,681,652) shows method, apparatus, and system for determining and maintaining quality of service parameters on a multi-hop network.
The Periyalwar et al. (US#7,646,752) shows multi-hop wireless backhaul network.

11.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of 
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."

     
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

13.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-

Mphan
02/14/2022  
/MAN U PHAN/Primary Examiner, Art Unit 2477